                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


ANTHONY WASHINGTON,                       )
                                          )
       Petitioner,                        )
                                          )
v.                                        )       Case No. CIV-19-399-SLP
                                          )
STATE OF OKLAHOMA,                        )
                                          )
       Respondent.                        )

                                        ORDER

       This matter is before the Court pursuant to the Report and Recommendation of

United States Magistrate Judge Suzanne Mitchell entered herein on May 2, 2019 [Doc. No.

5]. Judge Mitchell recommended that Petitioner’s motion for leave to proceed in forma

pauperis be denied and that this matter be dismissed without prejudice unless Petitioner

pays the full filing fee to the Clerk of Court within twenty days of any order adopting this

Report and Recommendation. A review of the Court’s Docket indicates that Petitioner

paid the full $5.00 filing fee on May 15, 2019.

       Therefore, the Report and Recommendation [Doc. No. 5] is ADOPTED in its

entirety, the Motion for Leave to Proceed In Forma Pauperis [Doc. No. 2] is DENIED and

this matter is re-referred to United States Magistrate Judge Suzanne Mitchell for further

proceedings in accordance with the original referral entered herein on May 1, 2019.

       IT IS SO ORDERED this 16th day of May, 2019.
